Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

A construction machine comprising: 
a machine room that houses an engine; 
a cooler disposed inside the machine room to cool the engine;
an air passage forming member forming an air passage extending from an intake port to the machine room and including a curved section having a curved shape in the middle of the air passage;
a cooling fan capable of generating both a normal wind that flows from the intake port toward the cooler through the air passage and a reverse wind that flows from the cooler toward the intake port through the air passage, the cooling fan being located downstream of the cooler with respect to a normal wind direction in which the normal wind flows; 
a dust-proof filter provided between the air passage and the cooler to capture foreign matter contained in the normal wind; a dust collection pocket provided at a position shifted from an inner wall surface of an outer corner part of the curved section to a downstream side in the normal wind direction along the normal wind direction, the dust collection pocket including an opening that opens to an upstream side in the normal wind direction and a bottom closing at a downstream side in the normal wind direction and configured to take in the foreign matter that has been separated from the normal wind by an inertia of the foreign matter in the curved section through the opening to collect the foreign matter; and 
a turning member including a lid section capable of closing the opening, the turning member provided in the air passage forming member so as to be turnable about a turning axis intersecting the normal wind direction to be thereby moved between a close position and an open position, wherein: 
the lid section opens the opening in the open position and closes the opening in the close position; and 
the turning member is configured to be turned to the open position by the normal wind and to be turned to the close position by the reverse wind.

Engine intake systems having dust-or-dirt-collecting features, in general, are very well known in the art. For example, Examiner notes Kaufmann et al. (US Pub No 2017/0096971), Larson (US Pub No 2019/0277227), Lecuelle (US Pub No 2018/0328320), Link et a. (US Pub No 2015/0027311), Jung (US Pub No 2009/0151308), and Chaney et al. (US Pub No 2007/0006827).
However, the structure of the instant application, especially as related to the arrangement of the “dust collection pocket”, the “turning member”, and the “lid section” in combination with the function of the “turning member”, based on flow direction, is sufficient to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747